Citation Nr: 1103513	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  09-09 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to a rating in excess of 20 percent following 
radiotherapy for service-connected prostate cancer. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that reduced a rating for 
residuals of treatment for prostate cancer from 100 to 20 
percent, effective September 1, 2008, and from a September 2008 
decision of the RO that denied service connection for bilateral 
hearing loss. 

The issue of a rating in excess of 20 percent following 
radiotherapy for prostate cancer is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

The Veteran experiences a bilateral hearing acuity disability 
that is related to exposure to high noise levels in service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2010) 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed. 

The Veteran served in a U.S. Army combat engineering unit 
including service in the Republic of Vietnam from March 1969 to 
February 1970.  The Veteran contends that his bilateral hearing 
loss is related to exposure to high levels of noise in service.  

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).


Based on evidence in the service personnel records, the Board 
concludes that the Veteran was in combat and that he was likely 
exposed to high levels of noise from heavy equipment, explosives, 
and small arms fire.  In a September 2008 rating decision, the RO 
granted service connection for tinnitus caused by exposure to 
high noise levels in combat.  

Service treatment records are limited to the results of July 1967 
induction and February 1970 discharge physical examinations.  
Audiometric tests obtained at entry into active service were 
normal.  Hearing acuity at the time of discharge was normal as 
measured by a whisper test.  

In December 2007, the Veteran's hearing acuity was evaluated at a 
VA clinic.  An audiologist noted the Veteran's report of exposure 
to high levels of noise in service from chainsaws, artillery, 
small arms fire, and demolition explosives.  The Veteran reported 
post-service occupational exposure from heavy equipment in 
construction and coal mining.  The Veteran also reported 
experiencing tinnitus since his service in Vietnam and decreased 
hearing acuity for the previous five to six years.  The 
audiologist referred to an audiogram that is not of record and 
diagnosed mild to moderately severe bilateral sensorineural 
hearing loss in the right ear and mild to severe sensorineural 
hearing loss in the left ear.  In January 2008, the Veteran was 
issued VA hearing aids for both ears. 

In August 2008, a VA doctoral-level audiologist noted a review of 
the claims file including the Veteran's military duties, the 
service entry audiogram, and the discharge whisper test.  The 
Veteran reported a different list of post-service occupations 
including carpet layer, filling station attendant, and truck 
driver for which hearing protection was not necessary.  The 
Veteran reported some family history of hearing loss.  The 
audiologist noted the Veteran's reports of difficulty hearing 
conversations in high background noise and experiencing tinnitus.  
On examination, the audiologist noted no organic ear 
abnormalities.  Audiometric testing showed auditory thresholds at 
40 decibels or greater at all the specified frequencies in both 
ears.  Speech recognition scores were 68 percent and 76 percent 
in the right and left ear respectively.   The Veteran reported 
constant tinnitus manifesting as a whistle sound.  The 
audiologist concluded that the Veteran was likely exposed to high 
noise levels in service and that the tinnitus was at least as 
likely as not related to that exposure.  The audiologist noted 
that the discharge examination whisper test showed normal hearing 
but that this test can miss high frequency hearing loss.  The 
audiologist noted, "The lack of frequency-specific information 
at release from active duty makes it impossible to resolve this 
issue of hearing loss without resort to mere speculation."  

Medical evidence that is too speculative to establish a nexus to 
service is also too speculative to establish a lack of nexus.  
McClendon v. Nicholson, 20 Vet. App. 79, 85 (2006).   An 
examiner's conclusion that an etiology opinion is not possible 
without resort to speculation is a medical conclusion just as 
much as a firm diagnosis or conclusive opinion but the examiner 
must explain the basis for the opinion.  The examiner must 
consider all procurable facts and data and obtain additional 
tests and records that might reasonably illuminate the medical 
analysis and conduct necessary research of medical literature.  
However, even when this is accomplished there may be instances 
where the examiner is still unable to furnish the requested 
opinion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

In this case, the audiologist explained that the reason he could 
not provide an opinion on a relationship between the current 
hearing loss and noise exposure in service was because the 
hearing acuity test at the time of discharge did not adequately 
assess hearing acuity at the higher frequencies.  There is no 
indication that an additional test was performed in service or 
within a reasonable time after service.  Therefore, the Board 
concludes that the August 2008 audiologist's evaluation was 
adequate, and there are no additional procurable facts or data 
that can be obtained.  

The Board concludes that service connection for bilateral hearing 
loss is warranted.  The August 2008 audiometric tests showed that 
the Veteran experiences bilateral hearing loss that meets the 
criteria for disability.  The service records and the August 2008 
examination establish that the Veteran was exposed to high noise 
levels in service and he experiences tinnitus as a result of this 
exposure.  The Board presumes that a doctoral-level audiologist 
is familiar with the medical literature on the possible 
etiologies of sensorineural hearing loss.  The audiologist 
explained that in his opinion a nexus opinion is not possible 
without adequate audiometric data obtained at the time of 
discharge.  As this data cannot be obtained, further evaluation 
would not be productive.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, resolving all 
benefit of any doubt in favor of the Veteran, the Board finds 
that his bilateral hearing loss is service-connected. 


ORDER

Service connection for bilateral hearing loss is granted, subject 
to the legal criteria governing the payment of monetary benefits.


REMAND

The Veteran was diagnosed with prostate cancer in August 2006.  
In December 2006, the RO granted service connection and a 100 
percent rating.  The RO informed the Veteran that a residual 
disability would be determined six months after the completion of 
treatment.  The Veteran underwent radiotherapy from January to 
March 2007.  

In July 2007, a VA physician noted the Veteran's reports of 
urinary incontinence three weeks after the start of radiation 
treatment which subsequently did not improve.  The Veteran 
reported urinary urgency, incomplete voiding, and nocturia up to 
four times per night.  The Veteran reported incontinence that did 
not warrant the use of absorbent material.   However, the Veteran 
reported that he was unable to hold a job because of the 
incontinence.  The physician noted no abnormalities on 
examination.  The physician also noted the results of a prostate 
specific antigen (PSA) test in June 2007 that was in the normal 
range.  The physician concluded that the Veteran responded well 
to the radiation treatment and that the severe urinary 
dysfunction appeared to limit daily activities.  

In December 2007, a VA physician's assistant (PA) noted a review 
of the claims file and the Veteran's reports of chronic fatigue 
and lethargy since the radiation treatment but no specific 
weakness, anorexia, or weight changes.  The Veteran reported 
urinary frequency of ten times per day and twice at night with 
incomplete voiding and decreased stream but no hesitancy or 
dribbling.  The Veteran denied any significant problem with 
urinary incontinence and no urinary tract infections.  The 
physician noted that the residuals were stable with mild effects 
on daily act ivies because of frequency and nocturia.  PSA 
continued to decrease in the normal range.  A concurrent 
urinalysis showed a trace of hematuria that the physician noted 
was present prior to the cancer diagnosis and was therefore not a 
residual of the treatment.  

In January 2008, the RO proposed a reduction in rating to 20 
percent under the criteria for malignant neoplasms of the 
genitourinary system and the criteria for urinary frequency and 
dysfunction.  The RO noted that voiding ten times per day was an 
interval between one and two hours and that the Veteran awakened 
to void twice per night with no use of absorbent materials.  The 
Veteran did not respond to the proposed reduction in rating.   In 
June 2008, the RO assigned a rating of 
20 percent, effective September 1, 2008.  

In a June 2008 notice of disagreement, the Veteran reported that 
he voided hourly during the day, frequently at night, and used 
absorbent material.  He did not report the frequency of nocturia 
or the number of changes of absorbent material per day.  
In a September 2008 VA outpatient encounter, the examiner noted 
the Veteran's report of wearing absorbent garments both night and 
day and an inability to withhold voiding for more than five 
minutes.  As there is credible lay evidence that the Veteran's 
urinary dysfunction and frequency have become more severe, an 
additional examination is necessary to decide the claim.  
38 C.F.R. § 3.159 (c) (2010).  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  As the 
Veteran is receiving outpatient VA medical care, the RO should 
request VA medical records pertaining to the Veteran that are 
dated from January 2010 to the present.

A request for a total disability evaluation on the basis of 
individual unemployability (TDIU), whether expressly raised by 
the Veteran or reasonably raised by the record, is not a separate 
claim for benefits, but involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim or as part of a claim 
for increased compensation, if entitlement to the disability upon 
which TDIU is based has already been found to be service 
connected.  There is no freestanding TDIU claim.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran 
reported to clinicians that he was unable to work because of his 
urinary frequency and incontinence.  Therefore, an assessment of 
the Veteran's eligibility for a total rating based on individual 
unemployability is required.     

Accordingly, the case is REMANDED for the following action:

1.  Request records of VA outpatient 
medical care since January 2010.   
Associate any records received with the 
claims file. 

2.  Schedule the Veteran for a VA 
genitourinary examination.  Request that 
the examiner review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's residual conditions from 
radiotherapy treatment for prostate cancer 
including an assessment of his urinary 
dysfunction.   Request that the examiner 
provide an opinion whether the residuals 
including voiding dysfunction prevent the 
Veteran from securing and following all 
forms of substantially gainful employment.   

3.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claim for a rating in excess of 20 
percent for residuals of radiotherapy 
treatment for prostate cancer including a 
total rating based on individual 
unemployability.  If the benefit sought 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of her claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


